Citation Nr: 0700856	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-04 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 4, 2002, for 
the grant of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1981 to 
February 1984 and from January 1986 to April 1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a April 2004 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO), which denied the veteran entitlement to 
an effective date prior to April 4, 2002, for the grant of a 
TDIU.

The issue certified on appeal is characterized as clear and 
unmistakable error in the assignment of an effective date of 
April 4, 2002 for entitlement to a TDIU.  The Board has 
recharacterized the issue so that it better represents the 
benefit sought. 


FINDING OF FACT

The veteran did not meet the percentage requirements for TDIU 
prior to April 4, 2002, and was not shown to be unable to 
secure or follow a substantially gainful occupation solely by 
reason of service-connected disability prior to April 4, 
2002.


CONCLUSION OF LAW

An effective date earlier than April 4, 2002, for a TDIU is 
not warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 
C.F.R. §§ 3.151, 3.400 (o)(2) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004 and rating 
decisions in December 2002, April 2004, and November 2004.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in a November 2004 statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Entitlement to an effective date prior to April 4, 2002, for 
the grant of a total rating based on individual 
unemployability (TDIU).

An award of TDIU is an award of increased disability 
compensation for purposes of assigning an effective date.  
Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The 
assignment of effective dates for increased evaluations is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.

The statute provides, in pertinent part, that:

(a) Unless specifically provided 
otherwise in this chapter, the effective 
date of an award based on an original 
claim, a claim reopened after final 
adjudication, or a claim for increase, of 
compensation, dependency and indemnity 
compensation, or pension, shall be fixed 
in accordance with the facts found, but 
shall not be earlier than the date of 
receipt of application therefore.

(b)(2) The effective date of an award of 
increased compensation shall be the 
earliest date as of which it is 
ascertainable that an increase in 
disability had occurred, if application 
is received within one year from such 
date.

38 U.S.C.A. § 5110 (2002).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that:

Except as otherwise provided, the 
effective date of an evaluation and award 
of pension, compensation or dependency 
and indemnity compensation based on an 
original claim, a claim reopened after 
final disallowance, or a claim for 
increase will be the date of receipt of 
the claim or the date entitlement arose, 
whichever is the later.

(o)(2) Disability compensation. Earliest 
date as of which it is factually 
ascertainable that an increase in 
disability had occurred if claim is 
received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400 (2006).

The United States Court of Appeals for Veterans Claims and VA 
General Counsel have interpreted the laws and regulations 
pertaining to the effective date for an increase as follows:  
If the increase occurred within one year prior to the claim, 
the increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase.  38 
U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998), 
63 Fed. Reg. 56704 (1998).

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the veteran, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. § 
3.155(a).

There is no set form that an informal written claim must 
take.  All that is required is that the communication 
indicates intent to apply for one or more benefits under the 
laws administered by the Department, and identify the 
benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157  will be accepted as an 
informal claim for benefits if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for pension or compensation has been allowed or a 
formal claim for compensation has been disallowed for the 
reason that the service-connected disability is not 
compensable in degree, receipt of a report of examination or 
hospitalization by VA or the uniformed services will be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this paragraph 
apply only when such reports relate to examination or 
treatment of a disability for which service-connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission.  38 C.F.R. 
§ 3.157.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2, which require 
consideration of the complete medical history.

TDIU may be assigned, where the schedular rating is less than 
total, when the disabled person is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only such 
disability, it must be rated at 60 percent or more; and if 
there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 70 
percent or more.  Disabilities resulting from common etiology 
or a single accident or disabilities affecting a single body 
system will be considered as one disability for the above 
purposes of one 60 percent disability or one 40 percent 
disability.  38 C.F.R. § 4.16(a).

Where a veteran:  (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) that an informal claim 
"identify the benefit sought" has been satisfied and VA must 
consider whether the veteran is entitled to a total rating 
for compensation purposes based on individual unemployability 
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).

In asserting entitlement to an effective date earlier than 
April 4, 2002, for an award of a total rating based on 
individual unemployability, the veteran asserts that the 
proper effective date for such benefit should be March 19, 
2001.  In this regard, the veteran asserts that when he was 
examined by VA on that date it was noted that his Crohn's 
disease was active and interfered with his ability to be 
employed.

Basically, the questions before the Board are when a claim 
for a total rating was filed and when entitlement to that 
benefit arose.  The Board has carefully reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against an effective date earlier than April 4, 2002, for the 
total rating based on individual unemployability.

In a rating decision dated in July 2002, the RO, based on a 
claim received from the veteran in July 2002, increased the 
disability evaluation for the veteran's service-connected 
Crohn's disease from 30 percent to 60 percent disabling, 
effective from April 4, 2002.  The RO determined that VA 
outpatient treatment records received in connection with the 
veteran's claim and compiled between March 2001 and June 2002 
showed that a factual increase in the severity of the 
veteran's Crohn's disease was revealed when evaluated and 
treated on April 4, 2002.

Entitlement to a 60 percent schedular evaluation for Crohn's 
disease is governed by analogy to the criteria contained 
within 38 C.F.R. § 4.114a, Diagnostic Code (DC) 7323 
(ulcerative colitis).  Under Diagnostic Code 7323, ulcerative 
colitis, provides for a 60 percent rating where a veteran 
experiences severe colitis with numerous attacks a year and 
malnutrition with fair health during remissions.  38 C.F.R. § 
4.114, Diagnostic Code 7323.  Here, the pertinent VA 
treatment record showed that the veteran's Crohn's disease 
had worsened over the last few months with episodes of 
increased abdominal cramping.  Prior to April 4, 2002 the 
above noted VA outpatient treatment records show that the 
veteran's Crohn's disease was either noted by history only or 
subject to exacerbation with no findings of acute disease.  
With respect to the veteran's contentions, the Board 
specifically notes that VA ambulatory care note, dated on 
March 19, 2001, notes that the veteran had a history of 
Crohn's disease from which he had recuperated and had not 
used any medication for several years.  It was further noted 
that he had been asymptomatic for several years.

In this case, the RO determined that April 4, 2002, the date 
on which an increase in the severity of the veteran's 
service-connected Crohn's disease was shown such as to 
warrant a 60 percent evaluation was the proper effective date 
for his award based on medical evidence which post dates the 
veteran's claim for an increased evaluation for that 
disorder.  In sum, the evidence shows that the veteran did 
not meet the percentage requirement for a TDIU prior to April 
4, 2002, when the 60 percent rating for his Crohn's disease 
became effective.  There is no evidence that he disputed the 
effective date of that rating.  Because all of the evidence 
is to the effect that he did not meet the percentage 
requirements for a TDIU prior to April 4, 2002 the Board is 
legally precluded from granting a TDIU on a schedular basis 
prior to that date.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b).  The Board has 
also examined the veteran's claims folder to determine 
whether the claim should have been sent to the Director of 
the Compensation and Pension Service prior to April 4, 2002, 
for consideration of assignment of an extra-schedular TDIU 
rating.  However, because the veteran had not claimed the 
benefit prior to that date, referral does not seem 
appropriate.  In any event, the evidence prior to April 4, 
2002, does not show that the veteran was unable to secure or 
follow a substantially gainful occupation solely by reason of 
service-connected disability.  The December 2002 VA 
examination found that the veteran's Crohn's disease was 
active and would interfere with his employment.  Prior to 
April 4, 2002, the Crohn's disease is not shown to have been 
active.

Accordingly, the criteria for the assignment of an effective 
date prior to April 4, 2002, for the award of a total 
disability rating for compensation purposes based on 
individual unemployability are not met.  The preponderance of 
the evidence is against the veteran's claim and the claim 
must be denied.


ORDER

An effective date prior to April 4, 2002 for the grant of a 
TDIU is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


